Citation Nr: 1100167	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a right 
foot injury.

3.  Entitlement to service connection for right knee disorder, 
including patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from 
March 1983 to September 1986 with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied service connection for the low back, right 
foot, and right knee.  The Veteran testified at a Board hearing 
at the VA Central Office in February 2010 before the undersigned 
Acting Veterans Law Judge.  A copy of the transcript of that 
hearing has been associated with the record on appeal.  The Board 
reopened the issue of service connection for right knee 
patellofemoral syndrome and then remanded all three service 
connection issues for further development in May 2010.

The issue of service connection for a right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain a low back injury in service.    

2.  The Veteran did not sustain a right foot injury in service.  




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
the Veteran's active service, to include active duty for 
training, and is not otherwise related to service.  38 U.S.C.A. 
§§ 101, 106, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.103, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2010).

2.  A right foot disability was not incurred in or aggravated by 
the Veteran's active service, to include active duty for 
training, and is not otherwise related to service.  38 U.S.C.A. 
§§ 101, 106, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.103, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated August 2006 the 
Veteran was informed of the information and evidence necessary to 
substantiate the claims for service connection.  The Veteran was 
also advised of the types of evidence VA would assist in 
obtaining, as well as the Veteran's own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in August 2006 prior to 
the initial unfavorable decision in November 2006.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
this case, the August 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the Board personal hearing, the Acting Veterans Law Judge 
(AVLJ) noted the elements of the claim that were lacking to 
substantiate the claims for service connection, specifically 
indicating that the Veteran needed to provide evidence that she 
currently had back, right knee, and right foot disabilities that 
were related to service.  The representative and the AVLJ asked 
questions to ascertain the extent of any in-service event or 
injury and whether the Veteran's current disabilities were 
related to the in-service incident.  They also asked questions to 
draw out the current state of the Veteran's disabilities.  
Additionally, no pertinent evidence that might have been 
overlooked and that might substantiate the claim was identified 
by the Veteran or the representative.  

Moreover, neither the Veteran nor her representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims, and the Veteran, through her testimony, 
demonstrated that she had actual knowledge of the elements 
necessary to substantiate her claims for service connection.  The 
Veteran's representative and the AVLJ asked questions to draw out 
the Veteran's contentions regarding any in-service event or 
injury and any relationship between the current disability and 
any such event.  Therefore, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

The Board also finds that there has been substantial compliance 
with the VCAA assistance provisions.  The record in this case 
includes service treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in April 2002, October 
2006, and June 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examinations to be sufficient.  Thus, the Board 
finds that further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Service Connection Laws and Regulations

The issues before the Board involve claims of service connection 
for a low back, right foot, and right knee disorders.  Applicable 
law provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable."  The term "active military, naval, or 
air service" includes active duty, and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. 
App. 474, 477-478 (1991).

Active duty for training (ADT) is defined, in part, as "full-
time duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). The term 
inactive duty training (IADT) is defined, in part, as duty, other 
than full-time duty, under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's reserve service, service 
connection may only be granted for disability resulting from 
disease or injury incurred or aggravated while performing ADT, or 
an injury incurred or aggravated while performing IADT.  
38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 
3.304. 

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service, are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ADT or 
IADT.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting 
that the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he served 
only on ADT and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. App. 
60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, if a claim relates to period of active duty for 
training, a disability must have manifested itself during that 
period; otherwise, the period does not qualify as active service, 
and claimant does not achieve veteran status). 

The Board is to consider all lay and medical evidence as it 
pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on 
the entire record in the proceeding and upon consideration of all 
evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA 
"shall consider all information and lay and medical evidence of 
record in a case"); 38 C.F.R. § 3.303(a) (service connection 
claims "must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

A veteran is competent to report symptoms that she experiences at 
any time because this requires only personal knowledge as it 
comes through the senses.  Layno, 6 Vet. App. at 470; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service Connection for Right Foot and Low Back Disorders

The Veteran contends that she injured her back, right foot, and 
right knee while on active duty for training in April or May 
2005.  She testified that all of her current symptoms began 
during ADT when she fell down a hill, and have continued since 
that time.  (The issue of service connection for a right knee 
disability is addressed in the remand portion below.)  In 
addition, in January 2006 statement, the Veteran attempted to 
recall that about eight months earlier in May 2005 her back had 
popped and was injured while she was taking the physical fitness 
test, and that she was treated for this in sick call.  As part of 
the current VA disability compensation claims, in recent 
statements and sworn testimony, the Veteran has asserted that her 
symptoms of a low back disability and right foot disability began 
in April 2005 and/or May 2005 and have been continuous since 
those claimed incidents.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not sustain a low back or right foot injury in 
service, including in April 2005 when she stepped in a hole and 
injured the right knee and in May 2005.  The Board finds that the 
Veteran's more recently-reported history of falling down a hill 
and injuring her back and foot in April 2005 is inconsistent with 
the statements provided during treatment in April 2005, when she 
reported stepping in a hole during a night navigation course and 
injuring the right knee.  The Board also finds that the Veteran's 
claim of a low back injury, symptoms, and treatment in May 2005, 
first reported in January 2006 statement several months after the 
claimed injury, is inconsistent with her other contention of back 
injury in April 2005, and is inconsistent with the other evidence 
of record, including the Veteran's prior histories and both the 
pre-service and service treatment record evidence.  The April 
2005 and May 2005 service treatment entry reflects no reports of 
low back or right foot injury, complaints, findings, diagnosis, 
or treatment.  

While the Veteran now asserts that disorders of the low back and 
right foot began in service in April 2005, the more 
contemporaneous in-service medical history she gave at the time 
of the incident in April 2005 reflects only reports of right knee 
injury, with no mention of low back or right foot injury, and 
complaints of right anterior knee pain, without any complaints of 
low back or right foot symptoms.  The April 2005 in-service 
history of the injury and resulting symptoms, which do not 
include injury or symptoms of low back or right foot, is more 
contemporaneous, and includes both lay reporting of injury and 
symptoms as well as clinical findings, so is of more probative 
value than the Veteran's more recent assertions made years after 
service separation that now include claims of in-service low back 
and right foot injury and complaints.  See Harvey v. Brown, 6 
Vet. App. 390, 394 (1994) (upholding a Board decision assigning 
more probative value to a contemporaneous medical record report 
of cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).  

Medical records dating back to July 2000 show complaints of low 
back pain.  The Board notes that these complaints were not 
related to anything that occurred in service and began five years 
prior to the April 2005 incident.  Specifically, a June 2002 
medical record noted that the Veteran fell 1.5 years prior.  Such 
histories of non-service-related low back injury and preexisting 
low back pain reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

Additionally, the Veteran did not claim that symptoms of her low 
back and right foot disorders began during the April 2005 or May 
2005 claimed incidents until just before she filed her current VA 
disability compensation claim.  In the January 2006 reports, the 
Veteran wrote that she fell down a hill and injured her back and 
foot, in contrast with the treatment records that show she 
stepped in a hole.  In fact, the Veteran did not fill out the 
statement of medical examination and duty status until January 
2006, about nine months after the purported April 2005 back and 
right foot injuries, and about eight months after the purported 
May 2005 back injury, immediately prior to claiming for VA 
compensation in April 2006.  In the January 2006 statement 
pertaining to April 2005 incident, the Veteran stated that due to 
the time lapse she was unable to recall whether the claimed April 
2005 injuries happened in Land Navigation or Rifle Bayonet 
Training.  Notably also, in the January 2006 statement, the 
Veteran only mentioned a foot and ankle injury, and did not 
mention a low back injury.  The histories she provided at that 
time reflect uncertainty in her mind as to which type of training 
she was participating in.  Such statements made based on 
recollection and for VA disability compensation purposes are of 
lesser probative value than the Veteran previous and more 
contemporaneous in-service histories and her previous statements 
made for treatment purposes, which do not include any history of 
low back or right foot injury in service or chronic symptoms of 
these claimed disorders in service.  See Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration a 
veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).

The Veteran's statements made as part of the compensation claim 
and recent testimony regarding the claimed April and May 2005 
incidents are inconsistent with the Veteran's statements made at 
the time of the injury, is inconsistent with medical evidence 
showing prior medical treatment for the low back complaints.  Her 
January 2006 report noting an injury to the right foot in April 
2005 is also inconsistent with the April 2005 complaints only of 
right knee pain and treatment received at the time of the 
incident, at which time the Veteran did not report injury to the 
low back or right foot, nor complained of low back or right foot 
symptoms.  These inconsistencies in the record weigh against the 
Veteran's credibility as to the assertion of onset of low back 
and right foot disability during active duty training and 
continuity of symptomatology since service.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Board entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds her current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than her previous more 
contemporaneous in-service history and findings at the time of 
the injury, her previous statements made for treatment purposes, 
and her own previous histories of the incident and the resulting 
disabilities.  For these reasons, the Board finds that the 
Veteran is not credible and the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since the 
April 2005 incident.

Additionally, the Board notes the conflicting medical nexus 
opinions of record.  The June 2010 VA examination opined that it 
is less likely than not that the Veteran's conditions could be 
related to her reported injury on land navigation.  A December 
2006 private medical opinion noted that, to a reasonable degree 
of medical probability, per the patient's history, the injuries 
are almost a certainty related to the injury that the patient 
described on May 5, 2005 while training, active duty.  

The Board finds the VA examination more probative than the 
December 2006 opinion because it was based on a more accurate 
history that, while listing the Veteran's reports of claimed back 
and right foot injury in 2005, an inaccurate fact, the VA 
examiner's opinion did not rely on such inaccurate fact as the 
basis for the opinion rendered.  On the other hand, the private 
examiner did not review the Veteran's medical records, but rather 
relied on the Veteran's inaccurate history of in-service low back 
and right foot injury and symptoms, including the inaccurate fact 
of having fallen down a hill (rather than the accurate fact of 
having stepped in a hole) and twisting the back and right foot 
(rather than the accurate fact of just injuring the right knee).  

It is apparent that the medical opinion relating the Veteran's 
current disabilities to service is based entirely on the 
inaccurate medical history of in-service low back and right foot 
injury and symptoms.  The Veteran's current allegations and the 
December 2006 private medical opinion are inconsistent with the 
credible facts, as well as the clinical records.  The Board is 
not bound to accept medical opinions that are based on history 
supplied by a veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 
(1993).  The Board may reject a medical opinion that is based on 
facts provided by the appellant that have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the appellant that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  As such, the Board finds the December 2006 
nexus opinion to be less probative than the June 2010 negative 
nexus opinion.  

Based on the credible evidence of record, the Board finds that a 
preponderance of the evidence is against granting service 
connection for a low back disability or a right foot disability.  
As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied. 

Service connection for a right foot disorder is denied.  


REMAND

The Board finds that further development is still necessary to 
make a decision on the merits regarding the Veteran's claim for 
service connection for right knee disability.  The Board notes 
that the Veteran was diagnosed with patellofemoral pain syndrome 
prior to the April 2005 injury.  Specifically, the record 
contains a statement from a private physician dated November 1993 
that associated her right knee patellofemoral syndrome with mild 
malalignment of the lower extremities.  Due to the fact that her 
disability pre-existed the April 2005 in-service incident, the 
question of service connection becomes one of aggravation.  

The June 2010 VA examination report reflects no current 
disability of the right knee, but failed to comment on the 
numerous other medical records showing a diagnosis of a right 
knee disability.  The June 2010 VA examination also failed to 
offer an opinion on the question of aggravation of preexisting 
right knee disability in service in April 2005.  As such, the 
Board finds that another VA examination of the right knee is 
warranted, with specific opinions regarding aggravation of any 
current right knee disability.    

Accordingly, the issue of service connection for right knee 
disorder, including patellofemoral syndrome, is REMANDED for the 
following action:

1.  The Veteran should be afforded a VA 
joints (orthopaedic) examination to ascertain 
the nature and etiology of any current right 
knee disability.  The relevant documents in 
the claims file should be made available to 
and reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable, including current x-
rays, should be accomplished.  The examiner 
should clearly respond to the following:  

a)  The examiner should diagnose any current 
right knee disability.  In doing so, the 
examiner should specifically address the 
November 1993 diagnosis of patellofemoral 
pain syndrome, the April 2002 diagnosis of 
bilateral knee arthralgia and chondromalacia 
patella, the February 2010 diagnosis of mild 
chondrosis, and the March 2010 diagnosis of 
patellofemoral instability recalcitrant to 
rehabilitation and bracing.

b)  For each current right knee disability 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or higher 
degree of probability) that any pre-existing 
right knee disability was permanently 
worsened in severity by the April 2005 
incident during which the Veteran stepped in 
a hole and experienced knee pain.

A complete rationale should be given for any 
opinion provided.  

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if the claim 
for service connection for right knee 
disorder may be granted on any basis.  The 
Veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case, and should be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


